374 U.S. 497 (1963)
REGALADO
v.
CALIFORNIA ET AL.
No. 10, Misc.
Supreme Court of United States.
Decided June 17, 1963.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF CALIFORNIA.
Petitioner pro se.
Stanley Mosk, Attorney General of California, William E. James, Assistant Attorney General, and S. Clark Moore, Deputy Attorney General, for respondents.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment of the Supreme Court of California is vacated and the case is remanded for further consideration in light of Ker v. California, ante, p. 23, and McDonald v. United States, 335 U.S. 451.
MR. JUSTICE HARLAN concurs in the result.